PER CURIAM.
Whereas, the judgment of this court was entered on March 17, 1964 (161 So.2d 715) reversing the final decree of the Circuit Court of Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed January 19, 1966 and mandate dated March 9, 1966, now lodged in this court, reversed and remanded the cause for further proceedings not inconsistent with the said opinion of the Supreme Court of Florida but without prejudice to the right of the bank to proceed against the endorsers;
Now, therefore, it is ordered that the mandate of this court issued on April 1, 1964 is withdrawn, the opinion and judgment of this court filed March 17, 1964, 161 So.2d 715, is vacated, the opinion and judgment of the Supreme Court of Florida in this cause, 183 So.2d 195, is herewith made the opinion and judgment of this court and the final decree of the circuit court appealed from in this cause is affirmed but *725without prejudice to the right of the hank to proceed against the endorsers. Costs allowed shall be taxed in the circuit court (Rule 3.16(b) Florida Appellate Rules, 31 F.S.A.).